department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l july number release date index cc corp b06 tl-n-2608-00 memorandum for associate area_counsel cc sb den slc small_business_self-employed_division attn david w sorensen from jasper l cummings associate chief_counsel cc corp subject this memorandum responds to your request for field_service_advice received date and supplements a field_service_advice dated date the prior fsa issued by assistant chief_counsel employee_benefits this memorandum is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend employees company a company b company c company d company e date date date date dollar_figurek issue whether the consolidated_group of which company c is the parent the company c group may deduct the compensation payments made to and included in income by the employees of company a and company b the employees when they sold their callable nonstatutory_options for company c stock to company c tl-n-2608-00 conclusion the company c group may deduct the compensation payments made to and included in income by the employees when they sold their options to company c facts the facts are stated in the prior fsa and are summarized here employees were employees of company a and company b company a and company b granted nonstatutory_options to employees to purchase common_stock in those companies at the time those options were issued they had no readily_ascertainable_fair_market_value by date the options had fully vested company c was the common parent of an affiliated_group of corporation filing a consolidated federal_income_tax return the company c group company c owned all of the stock of company d which owned all of the stock of company e on date through a series of steps company c company d and company e each acquired stock of company a and company b in exchange for cash and notes collectively the company c group acquired all of the stock of company a and company b the acquisition company c and company d transferred all of their company a and company b stock to company e company a and company b were liquidated into company e the liquidation and employees exchanged their vested company a and company b options for vested nonstatutory_options to acquire shares of company c none of the options for company c stock had a readily_ascertainable_fair_market_value when they were granted some of the options for company c stock were callable by company c on date company c exercised its calls and paid employees dollar_figurek for their company c options for company d’s taxable_year ending date its taxable_year during which employees’ relevant calendar taxable_year ended it reported a dollar_figurek compensation expense deduction attributable to employees’ sale of their callable options to company c 1the submission does not state why company d reported the deduction when company e is the successor to both company a and company b and therefore should have reported the deduction for purposes of determining the federal_income_tax liability of the company c group it does not matter which member of the group reports the deduction however for certain accounting purposes under the consolidated_return_regulations basis of stock earnings_and_profits of the member it tl-n-2608-00 the prior fsa concluded that under the rules of sec_83 because company d was not the person for whom were performed the services it was not entitled to the deduction rather if the deduction was otherwise allowable under that section it was allowable only to company a or company b the prior fsa noted that although company d has similarly concluded that it was not a service_recipient with respect to the options in question it offers an alternative rationale for its entitlement to the deduction when company a and company b liquidated into company e in a sec_332 transaction company e became their successors under sec_381 and sec_1_381_c_4_-1 as such company e was properly entitled to take the deduction with respect to the callable options we are not suggesting that company e is entitled to the deduction due to its being the service_recipient of the services with respect to which the callable options were issued but instead that company e is entitled to the deduction due to its stepping into the shoes by operation of sec_332 liquidation of each of company a and company b - the entities that were the service recipients with respect to which the callable options were issued in order for sec_332 to apply to the liquidation the acquisition must be respected as a separate step if it is not then the transaction could be recast as an acquisition by company e of the assets of company a and company b under this recast the liquidation would be disregarded below we comment on whether this recast is appropriate and if it is not whether the taxpayer’s alternative argument is correct discussion the acquisition if the acquisition by the company c group of the stock of company a and company b each qualifies as a qualified_stock_purchase within the meaning of sec_338 then each stock purchase will each be treated as a separate step from the liquidation of each of company a and company b sec_338 provides that the term qualified_stock_purchase means any transaction or series of transactions in which stock does matter also the submission does not explain why the common parent of the group is listed as company d instead of company c for the sake of consistency we will refer to the group as the company c group tl-n-2608-00 meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the twelve-month_acquisition_period pursuant to sec_338 the acquisition of the stock of the target_corporation by the members of the same affiliated_group is treated as made by one corporation thus the acquisition of all of the stock of company a and company b by the members of the company c group each qualifies as a qualified_stock_purchase by the group even though no one member of that group by itself acquired a sufficient amount of the stock of either company a or company b for that acquisition to so qualify as a result even though the company c group acquired all of the stock of each of company a and company b in a qualified_stock_purchase apparently pursuant to a plan to acquire their assets because it immediately liquidated them the step_transaction_doctrine does not apply to treat in each case the stock acquisition and liquidation as an asset purchase see revrul_90_95 situation 1995_2_cb_67 revrul_90_95 further states under sec_338 asset purchase treatment turns on whether a sec_338 election is made or deemed made following a qualified_stock_purchase of target stock and not on whether the target’s stock is acquired to obtain the assets through a prompt liquidation of the target the acquiring_corporation may receive stock purchase treatment or asset purchase treatment whether or not the target is subsequently liquidated a qualified_stock_purchase of target stock is accorded independent significance from a subsequent liquidation of the target regardless of whether a sec_338 election is made or deemed made id pincite thus in each case the acquisition is considered a separate step from the liquidation even though the liquidation occurred immediately after the acquisition the liquidation once in each case the liquidation is considered a separate step from the acquisition it is clear that the liquidation qualifies under sec_332 for example if the transfers of the company a and company b stock by company c and company d to company e and the liquidations are considered separate steps then company e directly owns all of the company a and company b stock because under this scenario company e satisfies the ownership requirements of sec_332 each liquidation qualifies under sec_332 sec_1504 provides that the ownership of stock of any corporation meets the requirements of this paragraph if it possesses at least percent of the total voting power of the stock of such corporation and has a value of at least percent of the total value of the stock of such corporation tl-n-2608-00 on the other hand even if company c and company d had not transferred their company a and company b stock to company e or such transfer is disregarded the stock of company a and company b owned by company c company d and company e would be aggregated see sec_1_1502-34 in that case each liquidation still would have qualified under sec_332 sec_381 in the case of a liquidation to which sec_332 applies sec_381 provides that the acquiring_corporation shall succeed to and take into account the items of the distributor corporation described in sec_381 see sec_381 in this case company e is the acquiring_corporation and company a and company b are each a distributor corporations the item described in sec_381 that is at issue is certain option obligations of the distributor corporation under sec_381 sec_381 and sec_1_381_c_16_-1 provide that if in a transaction to which sec_381 applies the acquiring_corporation assumes an obligation of a distributor corporation which gives rise to a liability after the date of distribution and if the distributor corporation would be entitled to deduct such liability in computing taxable_income were it paid_or_accrued after that date by such corporation then under the provisions of sec_381 and this section the acquiring_corporation shall be entitled to deduct such liability as if it were the distributor corporation sec_1_381_c_16_-1 provides that for purposes of this section an obligation of a distributor corporation gives rise to a liability when the liability would be accruable by a taxpayer using the accrual_method of accounting notwithstanding the fact that the distributor corporation is not using the accrual_method of accounting see sec_1_461-1 sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability in this case pursuant to sec_1_461-1 the liability to employees did not become accruable to the company c group until date a date after the liquidation this was so even though the fact of the liability was established by date the date the options vested as noted above date is a date before the liquidation also economic_performance also occurred at least by date pursuant to sec_461 if the liability of the taxpayer arises out of the providing of service to in that case however sec_337 would not apply to provide tax-free treatment to company a and company b upon the liquidation because that provision only applies if there is one shareholder that meets the ownership requirements of sec_332 see sec_337 instead sec_336 would apply tl-n-2608-00 the taxpayer by another person economic_performance occurs as such person provides such services we do not know the exact date when these services were completed however it is clear that they were completed by date the amount of the liability however could not be determined with reasonable accuracy until the employees sold their options to company c on date a date after the liquidation until that event the options did not have a readily_ascertainable_fair_market_value see sec_1_83-7 thus the amount of the liability was not determinable with reasonable accuracy until the options were redeemed on date under sec_1_461-1 the obligation was not accruable until date as a result under sec_1_381_c_16_-1 the obligation to the employees did not give rise to a liability until date consequently under sec_1 c - a the company c group may deduct the amounts paid to employees to cancel their options because company e is the successor to company a and company b please contact if you have any questions sincerely jasper l cummings associate chief_counsel corporate steven j hankin senior technician reviewer branch by cc
